Roosevelt, J., (dissenting.)
The alleged contract, not in writing, to give a lease for a term of years, if made, was void by the statute of frauds. On this point there is no dispute. And yet the jury, in effect, have declared it valid and given damages for its breach. This they had no legal power to do ; and their verdict consequently, being against law, should not be allowed to stand.
As to any claim on the ground of the supposed value of the plaintiff’s services, independently of the alleged express agreement, it is a sufficient answer to it to say, in the language of one of the points made on his behalf, that the plaintiff is not a land broker, and was not employed to negotiate the purchase of the land in question for a pecuniary compensation.
There was no contract, as it seems to me from the whole evidence, verbal or written, made or intended to be made. There was not even an understanding. The utmost that can be said is that there was a misunderstanding. The plaintiff on his part bound himself to nothing, and it is equally clear that the defendant (whatever the plaintiff may have supposed) bound himself to nothing. There was a talk no doubt—perhaps several of them—there was precisely that kind of intercommunication from which disputes so often arise and against which (as matters of suit at law) the statute was intended to guard both the public and the parties.
The verdict is against law and evidence, and the order made at special term, setting it aside, and directing a new trial, should be affirmed.
Order appealed from reversed, and new trial denied.
Roosevelt, Davies and Clerke, Justices.]